       Case 1:20-cv-01426-NONE-JLT Document 12 Filed 02/05/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   DECHERI HAFER,                                 )   Case No.: 1:20-cv-01426-NONE-JLT
                                                    )
12                  Plaintiff,                      )   ORDER TO SHOW CAUSE WHY THE ACTION
                                                    )   SHOULD NOT BE DISMISSED FOR PLAINTIFF’S
13          v.                                      )   FAILURE TO COMPLY WITH THE COURT’S
                                                    )   ORDER
14   UNKNOWN,                                       )
                                                    )
15                  Defendant.                      )
                                                    )
16                                                  )

17          Plaintiff seeks to hold unidentified defendants liable for claims including violations of her civil
18   rights and discrimination. On December 27, 2020, the Court reviewed the complaint and determined
19   Plaintiff failed to allege facts sufficient to state a cognizable claim. (Doc. 11) Additionally, the Court
20   found Plaintiff failed to identify any named defendants in the caption. (Id.) Therefore, Plaintiff’s
21   complaint was dismissed with leave to amend, within 30 days of the date of service of the Court’s
22   order. (Id. at 10) To date, Plaintiff has not filed an amended complaint.
23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
24   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
28   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

                                                         1
       Case 1:20-cv-01426-NONE-JLT Document 12 Filed 02/05/21 Page 2 of 2


 1   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

 2   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

 3   requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

 4   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th

 5   Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 6          Accordingly, Plaintiff is ORDERED to show cause within fourteen days of the date of

 7   service of this order why the action should not be dismissed for the failure comply with the Court’s

 8   order and failure to prosecute or to file an amended complaint.

 9
10   IT IS SO ORDERED.

11      Dated:     February 4, 2021                             /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
